Name: 94/915/EC: Council Decision of 15 December 1994 adopting a specific programme of research and technological development, including demonstration, in the field of target socio-economic research (1994 to 1998)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  technology and technical regulations;  management;  European construction;  economic conditions;  social affairs
 Date Published: 1994-12-31

 Avis juridique important|31994D091594/915/EC: Council Decision of 15 December 1994 adopting a specific programme of research and technological development, including demonstration, in the field of target socio-economic research (1994 to 1998) Official Journal L 361 , 31/12/1994 P. 0077 - 0089 Finnish special edition: Chapter 13 Volume 29 P. 0233 Swedish special edition: Chapter 13 Volume 29 P. 0233 COUNCIL DECISION of 15 December 1994 adopting a specific programme of research and technological development, including demonstration, in the field of target socio-economic research (1994 to 1998) (94/915/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130i (4) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by Decision No 1110/94/EC (4), the European Parliament and the Council adopted a fourth framework programme for Community activities in the field of research, technological development and demonstration (RTD) for the period 1994 to 1998 specifying inter alia the activities to be carried out in the field of target socio-economic reserach; whereas this Decision takes account of the grounds set out in the preamble to that Decision; Whereas Article 103i (3) of the Treaty stipulates that the framework programme is to be implemented through specific programmes developed within each activity under the framework programme and that each specific programme is to define the detailed rules for its implementation, fix its duration and provide for the means deemed necessary; Whereas the amount deemed necessary for carrying out this programme is ECU 105 million; whereas the appropriations for each financial year shall be laid down by the budgetary authority, subject to the availability of resources within the financial perspectives and the conditions set out in Article 1 (3) of Decision No 1110/94/EC; Whereas this programme may make a significant contribution to the stimulation of growth, to the strengthening of competitiveness and to the development of employment in the Community, as indicated in the White Paper on 'Growth, competitiveness and employment'; Whereas the content of the fourth framework programme for Community RTD activities was established in accordance with the subsidiarity principle; whereas this specific programme specifies the content of the activities to be carried out in accordance with this principle in the field of targeted socio-economic research; Whereas Decision No 1110/94/EC lays down that a Community action is justified if, inter alia, research contributes to the strengthening of the economic and social cohesion of the Community and the promotion of its overall harmonious development, while being consistent with the pursuit of scientific and technical quality; whereas this programme is intended to help meet these objectives; Whereas the Community should only support RTD activities of high quality; Whereas the rules for the participation of undertakings, research centres (including the Joint Research Centre (JRC)) and universities and the rules governing the dissemination of research results specified in the measures provided for in Article 130j of the Treaty apply to this specific programme; Whereas the Commission's efforts to simplify and accelerate the application and selection procedures and make them more transparent must be continued in order to promote the implementation of the programme and to facilitate the action which firms, research centres and universities have to undertake in order to participate in a Comunity RTD activity; Whereas this programme will help to strengthen synergy between the RTD activities carried out in the field of targeted socio-economic research by research centres, universities and enterprises, in the Member States and between these and the corresponding Community RTD activities; Whereas the activities carried out under this programme must stimulate, utilize and supplement the activities carried out to evaluate the socio-economic impact in the other specific programmes implementing the fourth framework programme; whereas to this end the measures necessay to ensure mutual information and coordination must be taken; Whereas it may be appropriate to engage in international cooperation activities with international organizations and third countries for the purpose of implementing this programme; Whereas this programme should also comprise support activities and activities for the dissemination and exploitation of RTD results, and activities to stimulate the mobility and training of researchers within this programme to the extent necessary for proper implementation of the programme; Whereas progress with this programme should be continuously and systematically monitored with a view to adapting it, where approriate, to scientific and technological developments in this area; whereas in due course there should be an independent evaluation of progress with the said programme so as to provide all the background information needed in order to determine the objectives of the fifth RTD framework programme; whereas at the end of this programme there should be a final evaluation of the results obtained compared with the objectives set out in this Decision; Whereas the JRC may participate in indirect actions covered by this programme; Whereas the JRC will also contribute, through its own programme, to the attainment of the Community RTD objectives in the areas covered by this programme; Whereas the Scientific and Technical Research Committe (Crest) has been consulted, HAS ADOPTED THIS DECISION: Article 1 A specific programme of research and technological development, including demonstration, in the field of targeted socio-econonomic research, as set out in Annex I, is hereby adopted for the period from the date of adoption of this Decision to 31 December 1998. Article 2 1. The amount deemed necessary for carrying out the programme is ECU 105 million, including a maximum of 14,5 % for staff and administrative expenditure. 2. An indicative breakdown of this amount is given in Annex II. 3. The budgetary authority shall lay down the appropriations for each financial year, subject to the availability of resources within the financial perspectives and in accordance with the conditions set out in Article 1 (3) of Decision No 1110/94/EC, taking into account the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities. Article 3 1. The general rules for the Community's financial contribution are laid down in Annex IV to Decision No 1110/94/EC. 2. The rules for the participation of undertakings, research centres and universities and for the dissemination of results are specified in the measures envisaged in Article 130j of the Treaty. 3. Annex III sets out the specific rules for implementing this programme, supplementary to those referred to in paragraphs 1 and. 2. Article 4 1. In order to help ensure, inter alia, the cost-effective implementation of this programme, the Commission shall continually and systematically monitor, with appropriate assistance from independent, external experts, progress within the programme in relation to the objectives set out in Annex I, as amplified in the work programme. It shall in particular examine whether the objectives, priorities and financial resources are still appropriate to the changing situation. It shall, if necessary in the light of the results of this monitoring process, submit proposals to adapt or supplement this programme. 2. In order to contribute towards the evaluation of Community activities, as required by Article 4 (2) of Decision No 1110/94/EC and in compliance with the timetable laid down in that paragraph, the Commission shall have an external assessment conducted by independent qualified experts of the activities carried out within the areas covered by this programme and their management during the five years preceding this assessment. 3. At the end of this programme, the Commission shall have an independent final evaluation carried out of the results achieved compared with the objectives set out in Annex III to Decision No 1110/94/EC and Annex I to this Decision. The final evaluation report shall be forwarded to the European Parliament, the Council and the Economic and Social Committee. Article 5 1. A work programme shall be drawn up by the Commission in accordance with the objectives set out in Annex I and the indicative financial breakdown set out in Annex II, and shall be updated where appropriate. It shall set out in detail: - the scientific and technological objectives and research tasks, - the implementation schedule, including dates for calls for proposals, - the proposed financial and managerial arrangements and the general lines of other measures, including preparatory, accompanying and support measures, - arrangements for coordination with other RTD activities carried out in this area, in particular under the JRC programme and other specific programmes, and, where appropriate, for ensuring improved interaction with activities carried out in other frameworks, - arrangements for the dissemination, protection and exploitation of the results of RTD activities carried out under the programme. 2. The Commission shall issue calls for proposals for projects on the basis of the work programme. Article 6 1. The Commission shall be responsible for the implementation of the programme. 2. In the cases provided for in Article 7 (1), the Commission shall be assisted by a committee composed of representatives of the Member States and chaired by the representative of the Commission. 3. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 4. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. 5. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. 6. If, on the expiry of a period of three months from referral of the matter to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 7 1. The procedure laid down in Article 6 (2) to (6) shall apply to: - the preparation and updating of the work programme referred to in Article 5 (1), - the content of the calls for proposals, - the assesment of the RTD activities proposed for Community funding and the estimated amount of the Community contribution for each activity where this is equal to or more than ECU 0,13 million, - any adjustment to the indicative breakdown of the amount as set out in Annex II, - specific modalities for the financial participation of the Community in the different activities envisaged, - the measures and terms of reference for programme evaluation, - any departure from the rules set out in Annex III, - participation in any project by legal entities from third countries and international organizations, including the financing of the participation of international organizations even where the level of the Community contribution is less than ECU 0,13 million. 2. Where, pursuant to the third indent of paragraph 1, the amount of the Community contribution is less than ECU 0,13 million, the Commission shall inform the committee of the projects and of the outcome of their assessment. 3. The Commission shall regularly inform the committee of progress with the implementation of the programme as well as of socio-economic activities carried out under the programmes. Article 8 Participation in this programme may be open in the area of the evaluation of science and technology policy options, on a project-by-project basis without financial support by the Community, to legal entities established in third countries, where such participation contributes effectively to the implementation of the programme taking into account the principle of mutual benefit. Article 9 This Decision is addressed to the Member States. Done at Brussels, 15 December 1994. For the Council The President A. MERKEL (1) OJ No C 228, 17. 8. 1994, p. 177 and OJ No C 262, 20. 9. 1994, p. 23.(2) OJ No C 205, 25. 7. 1994, p. 344.(3) Opinion delivered on 14 September 1994 (not yet published in the Official Journal).(4) OJ No L 126, 18. 5. 1994, p. 1. ANNEX I SCIENTIFIC AND TECHNOLOGICAL OBJECTIVES AND CONTENT This specific programme fully reflects the orientations of the fourth framework programme, in applying the selection criteria and in specifying its scientific and technological objectives. Paragraph 7 of Annex III (first activity) of the framework programme is an integral part of this programme. 1. GENERAL OBJECTIVES AND CONTEXT The White Paper on Growth, competitiveness and employment, considered by the European Council in December 1993 started discussions at European level and contributed to the decision-making required at decentralized, national or Community level to lay the foundation for sustainable development of Europe's economies enabling them to withstand international competition and create jobs. These targeted socio-economic research activities aim at elucidating decision-making in future by developing a shared knowledge base on the challenges facing Europe, based on research and other work in three inter-related areas: - evaluation of science and technology policy options, - research on education and training, - research into social integration and social exclusion in Europe. The research in these three areas will require high priority for conceptual and methodological work on constructing and integrating data and indicator systems as a common effort of the European social science research community with the aim of becoming comparable Europe-wide and establishing a common research infrastructure (databases on the parties involved and research results; directories and manuals, glossaries and thesauruses, etc.). This is thus not simply a matter of harmonizing statistics but rather, it is creating a scientific system of social reporting which can contribute to the basic understanding of social and economic development. An appropriate proportion of the resources allocated to this field will therefore be earmarked for the definition of a strategy for carrying out this work and developing such infrastructure and to the associated pilot projects. Evaluation of science and technology policy options for Europe will provide a common knowledge base for decision-makers in the fields of science and technology policy at regional, national and European level and for all those responsible for other areas of activity in which science and technology play a role, with the ultimate objective of encouraging greater consistency and closer coordination of RTD efforts and policies in Europe. These activities will follow up the Monitor programme (FAST, SAST and Spear) and will build on the work done by the JRC's Institute for Prospective Technological Studies, the Value, Sprint or Eurostat programmes and the experience acquired from the specific programmes (evaluation of the socio-economic impact of research), as decided at the time of adoption of the third framework programme. The JRC's Institute for Prospective Technological Studies will contribute to the Community's RTD activities in this field and coordinate its work closely with this programme (1). The objective of the Community's research activities on education and training must be to support the efforts made by the Member States to strengthen the links between research, education and training and to improve their education and training systems through research and disseminating good practice and innovations. The objective is to help to promote the development in Europe of a society in which lifelong training and education permanently play a central role. In line with the subsidiarity principle, this research will supplement the Member States's activities and other international organizations (e.g. OECD). In order to avoid duplication, it will also be coordinated with the technological research on the same subject under the telematics programme and with the Community's activities in the field of education and training, i.e. the work on the Socrates and Leonardo programmes, the successors to the Erasmus, Lingua, Comett, Petra, Force and Eurotecnet programmes in particular. In this context, account will also be taken of the basic data-gathering and systems analysis work conducted within the Eurydice network and of the work of the Cedefop. Poverty and social exclusion are major problems facing the Member States. Research into social integration and social exclusion in Europe is necessary in order to gain a fuller understanding of these problems so that remedies can be found. There are two objectives in this field: to study how far the actual process of European integration (single market, economic and monetary union, world context, etc.) itself gives rise to particular causes of social exclusion and integration, as opposed to factors specific to the changes at national and local level, and to allow all Member States to benfit from successful social integration schemes, by conducting comparative research and by joint application of the results of evaluations of the most innovatory projects. Research under this heading is closely linked to Community initiatives (notably the new medium-term action plan against social exclusion) and national initiatives aimed at combating social exclusion in Europe. As well as these horizontal targeted research activities, socio-economic research will be carried out within each specific programme under the first activity (evaluation of socio-economic impact and risks) and also under the second activity (socio-economic conditions for international scientific and technical cooperation and links with the Community's external policy), the third activity (more efficient uptake of RTD results) and the fourth activity (training and mobility of researchers in the social and economic sciences). This programme will be designed and implemented so as to ensure stronger synergy and support for research extending, bringing to fruition or stimulating similar work within other specific programmes and related Community activities. Close contacts will be maintained with the COST projects in the field of social sciences and with European organizations working in the areas covered by this programme. 2. COMMUNITY ACTIVITIES 1. Evaluation of science and technology policy options in Europe (a) Specific objectives The immediate specific objectives of the programme, defined in line with the subsidiarity principle, are: - to bring together at European level the efforts of the various individuals and institutions involved in the evaluation of science and technology policy options; to encourage the development of networks of scientists, heads of parliamentary offices and governmental departments responsible for the evaluation of science and technology options, together with experts on socio-economic evaluation of technologies from industry and experts from other areas of socio-economic life, - to produce specific elements of analysis allowing evaluation of different science and technology policy options at regional, national or European level, taking into account the views of these networks. These will take the form of reports, sets of indicators, information files or periodic publications and will use new media (computer systems, multimedia products, etc.). (b) Themes The Community research on this topic will concentrate on three principal inter-related themes. (i) Analysis of the RTD situation in Europe in the world context The primary objective of the research will be to generate facts allowing evaluation of the strengths and weaknesses of RTD in Europe, compared with the other leading regions of the world: - the RTD situation in Member States, in non-Community countries, in individual regions or in inter-regional associations, - policies pursued at regional, national, European and world level: objectives implementing procedures, regulatory and budgetary and fiscal aspects and impact on the scientific and technical base and on socio-economic development, including the macroeconomic level, - strategies of the industrial and business circles concerned by sector or type of firm; globalization and transnational cooperation; technological trends among multi-national companies; incentives for firms to invest in R & D; the role of collaboration; inertia and changes observed in the producing system and constraints on the development and take-up of new technologies in small and medium-sized enterprises, - research in and comparative analysis of national systems of innovation, technology management, the social shaping of technology, and links between the science base and industrial innovation. (ii) Evaluation of the inter-relations between short- and medium-term needs and socio-economic changes and new scientific and technological developments Strategic short- and medium-term (five to 10 year) forward analyses of the major economic, social and cultural challenges and of scientific and technological developments will provide firm guidance for the discussions on the direction to be taken by research efforts in Europe (at national, Community and European level). In particular, efforts will be made to identify the science and technology policy options with the most favourable impact on growth, quality of life, competitiveness and job creation in Europe. The following challenges will therefore be analysed: - the economic, industrial and financial challenges. This work will concentrate on an in-depth analysis of the changes under way or in prospect in the world economy and in the European production system in Europe and of their consequences for research, particularly the consequences of the emergence of new regional free trade zones (e.g. the North American Free Trade Association), of fast-growing regions (South-East Asia) or of regions in transition (eastern Europe and the CIS), the major worldwide problems (environment, health and ageing, mobility, energy, food, etc.) and changes in production processes and forms of economic organization, - the socio-cultural challenges. Europeans' growing awareness of the environment, ethical problems and safety in all its forms, including health and safety at work, the emergence of new leisure pursuits or new cultural activities, the social implications of the emergence of an 'information society', adaptation of mentalities to the changes in production methods and the impact of these factors on consumption patterns will be evaluated with regard to the design, production and dissemination of new knowledge, products and processes. Special attention will also be paid to the relationships between technological development, employment and the organization of society, including individual and collective values. It will be necessary to link research 'observatories' which will monitor public opinion, attitudes, etc. on science and technology issues, including research on the public understanding of, and attitudes towards, science and technology. On the basis of the conclusions set out in the White Paper, and in close liaison with the specific programmes most concerned, special emphasis will be placed on the challenges rising from the emergence of the information society. Multidisciplinary studies will be carried out into the social impact of the spread of information and communication technologies and their interaction with private users so as to pinpoint policy options and experiments likely to bring about widespread acceptance of such technologies by the general public. The potential impact of new scientific and technological developments will be evaluated in the light of: - the potential benefits of RTD and the advantages which it can offer from various points of view - scientific (e.g. new insights into natural phenomena, new methods), economic (e.g. improving the competitiveness of companies in various sectors) or social (e.g. job creation, new forms of work, consumer protection, etc.), - the potential costs and risks: from the economic point of view (e.g. widening of the gaps between regions) and from the social point of view (e.g. destruction of jobs, marginalization of technically illiterate sections of society, psycho-sociological effects, etc.) and from the cultural point of view (e. g. acceptability of new technologies, cultural impacts, etc.). These strategic forward analyses activities will focus on general socio-economic issues, emerging fields of science and technology or fields developing at the interface between different areas of research (e.g. work to identify technologies of major importance for industry and other sectors of activity in Europe). (iii) Methods, tools and approaches Finally, a limited proportion of the resources for the programme will be allocated to funding work on methods and tools for socio-economic evaluation of science and technology (work on scientific and technological indicators, on various methods of strategic forward analysis such as scenario building, structural analysis, consultation of experts and new forms of consultation of the players involved and of the public, etc. and on methods of evaluating research programmes). To provide material for the work in these three fields, an open information system generating and providing access to RTD statistics and indicators will be developed with the cooperation of Eurostat. The system must contain information on RTD resources (inputs) and results (outputs) and on Europe's competitive position, must cover both the public and private sectors and must contain data allowing comparisons at world level. It will be built around the statistics and indicators generated at national, Community (Eurostat and the JRC's Institute for Prospective Technological Studies) and OECD level or by international organizations (Unesco, Unido, FAO, etc.) and original studies. The relevant tasks will be included in the statistical framework programme. This open information system must allow regular publication of a situation report on RTD in Europe in particular. The data-collection activities and the analyses will be coordinated closely with those carried out in the programme on cooperation with third countries and international organizations, including work on the validity of indicators. The activities in this field should draw on ETAN (European Technology Assessment Network) to be established under this programme. This network should operate in close cooperation with the main bodies actively involved in evaluation of science and technology policy options in Europe. The intention is to make the best use of the expertise available from these various socio-economic circles and to circulate information on the research and other work in progress in the European Union. 2. Research on education and training (a) Specific objectives The specific objectives of the programme, defined in line with the subsidiarity principle, are: - to provide the knowledge base, tools and references necessary for the development of research on education and training in Europe. This will help to develop a common knowledge base, infrastructure and instruments which can be used for specific activities, - to bring together at European level the efforts of the various individuals and institutions involved in research on education and training, - to encourage the development of networks of specialists in educational science (pedagogics, didactics, educational sociology, etc.), the heads of education and training departments in administrations and businesses and other bodies responsible for training those responsible for educational systems and the two sides of industry, - to shape the intellectual structure of the multidisciplinary field of research on education and training at European level. (b) Themes The themes covered by these activities can be subdivided into three main categories: (i) Effectiveness of policies and actions - Impact of the action taken at regional, national and European level; effects of the introduction of new training schemes in educational systems and of the development of continuous education and training; impact of greater mobility, increased trade, closer contact, etc. - Comparative analysis of the situation and policies on education and training; social and cultural bases of the Member States' policies; roots and impact of the diversity of the education and training systems in a multi-cultural Europe, notably on employment. - Teachers and trainers as the key components of education and training systems: new forms of interactions between teacher and pupil; methods of assessing knowledge and representations of teachers and trainers; comparison of effectiveness of traditional methods and teach-yourself systems using new technologies, in-service training of teachers and trainers, management of relevant education and training institutions. (ii) Methods, tools and technologies: innovation and quality in formal and informal education and training - New technologies in education and training and methods of learning: principles and comparison of the effects of new technologies and tools in education and training (educational software, multimedia and hypertext systems; audiovisual and multimedia methods; virtual reality, etc.). Cognitive bases and operating mechanisms for these technologies; comparison of the cost-effectiveness of various methods of learning and interaction with traditional methods and aids. - Dissemination of innovations in teaching methods: processes for dissemination (whether spontaneous or planned) of innovations in teaching methods in educational systems and economic life; intellectual bases and organizational mechanisms for the transfer and dissemination of technological innovations by means of training schemes; social and cultural aspects of the dissemination of innovations in education and training. - Quality of education and training systems: evaluation methods and quality criteria for tools, programmes and branches; establishment of quantitative criteria; cost-benefit analyses. (iii) Education, training and economic development - Comparative analysis of education and training systems and their relation to economic development and employment in Europe. - Comparative analysis of the ways in which training measures can be adapted to cope with the economic demands of European business and society, needs for knowledge, skills and qualifications arising from completion of the internal market, development of economic and social potential at regional level, the globalization of trade, new methods of production and business organization, the calls for greater competitiveness, scientific and technological literacy. - Learning at work: distribution of training and learning between educational and other institutions, personal and organizational incentives, educational systems and employability; acquisition of skills across the life-cycle; transitions from school to work. - Education systems and multi-culturalism: the links between education, social exclusion integration. 3. Research into social integration and social exclusion in Europe (a) Specific objectives The immediate specific objectives of the programme, defined in line with the subsidiarity principle, are: - to provide the knowledge base, tools and reference necessary for the development of research on social integration and social exclusion in Europe. To help to develop a common knowledge base, infrastructure and instruments which can be used for specific activities, - to bring together at European level the various researchers into economic and social sciences, law and the humanities specializing in this field so that they can work together and with the other players involved (government agencies, non-governmental organizations, trade unions, trade associations, etc.) in order to gain a fuller understanding of social integration and of the various forms of social exclusion in a multi-cultural society and of the causes and options for solutions. (b) Themes Taking account of the changes in progress throughout the European continent on the whole and the need to analyse the effectiveness of national activities, the exploratory activities will centre on four topics: (i) Forms and processes of social exclusion and integration This comparative targeted research will analyse the multidimensional processes of social exclusion. For society as a whole, social exclusion takes the form of disintegration and fragmentation of social relations and, hence, of loss of control thereof; for individuals and particular groups, social exclusion means deprivation or other forms of social disadvantage. Particular attention will be paid to the spatial and socio-cultural dimension of social exclusion, i.e. geographical concentration of excluded groups (for example, urban segregation), and to the processes of exclusion associated with living in deteriorated and devalued areas. These are both the product of, and the cause of, social exclusion and/or integration. Finally, the analysis should help to cast light on the pathways to exclusion and integration, inter alia by analysing demographic changes (age and family structures, gender difference, etc.). To give one example of the issues to be covered, one change forming part of the exclusion process is the increasingly precarious position of sections of the population on the fringes of exclusion, for example those who continuously enter and leave the welfare systems at brief intervals or who lose one job after another. (ii) Causes of social exclusion, particularly unemployment: This work will concentrate on: - cross-national analyses of the effectiveness of policy interventions, - the impact of the economic changes affecting Europe in terms of aggravation or reduction of unemployment, including the growth of part-time employment and the growth of youth employment, - the consequences of European integration for the national forms of welfare state, - the development of the informal economy in Europe and the consequences thereof. (iii) Migration The growing numbers of immigrants from the less developed countries outside Europe and from central and eastern Europe must be taken into account in the traditional models for explaining migratory flows and the impact thereof in order to assess their possible implications. (iv) Evaluation of the impact of social integration policies: An urgent requirement is the analysis of effective policies of social integration in a multi-cultural Europe. This will concentrate on: - comparative evaluation of the approaches taken by the existing social policies (e. g. switch from welfare policies to active integration policies, promotion of equal treatment, particularly for men and women) and of the role of the various players involved (the two sides of industry, non-governmental organizations, etc.) taking account of changes in the forms and processes of social exclusion in Europe, - analysis of socio-economic factors concerning protection of the health and safety of workers. Cross-national cost-benefit analysis of preventative health and safety policies will be made. These activities will take account of the results of the research conducted in other programmes, particularly if they could contribute to structural improvements in this field. This includes the programmes on biomedicine and health (particularly the research on occupational and environmental health), telematics applications of common interest (particularly telematics for improving employment and the quality of life) and industrial and materials technologies (particularly the reliability of production systems). In particular, socio-economic consequences of protection of the health and safety of workers on the conditions of competitiveness in the Community or other regions will be analysed, with particular emphasis placed on the links between regulation and social exclusion. Account will be taken of the conditions associated with the special nature of small and medium-sized enterprises, - the dimension of social cohesion and citizenship in the process of European integration, of development of its institutions and the specific activities at Community level. This will include the analysis of legal institutions. (1) A description of the activities envisaged for the JRC in these areas is contained in the proposal for a decision of the Council relating to the activities of the JRC (COM(94) 68 final, 30 March 1994, 94/0095 (CNS)). An extract from this proposal is attached to this Decision. ANNEX II INDICATIVE BREAKDOWN OF THE AMOUNT DEEMED NECESSARY "(ECU million) "" ID="1">Area 1 - Evaluation of science and technology policy options > ID="2">50 "> ID="1">Area 2 - Research on education and training > ID="2">25 "> ID="1">Area 3 - Research into social integration and social exclusion in Europe > ID="2">30 "> ID="1">Total > ID="2">105 (1) (2) "">The breakdown between different areas does not exclude the possibility that projects may come under several areas. (1) Of which: - a maximum of 8,9 % for staff expenditure and 5,60 % for administrative expenditure, - ECU 1 million for the dissemination and optimization of results.(2) A sum of ECU 33 million, the difference between the amount deemed necessary for this programme and the amount foreseen in the fourth RTD framework programme for targeted socio-economic research, is earmarked for the RTD specific programme to be carried out by means of direct action (JRC) (1995 to 1998). ANNEX III SPECIFIC RULES FOR IMPLEMENTING THE PROGRAMME The programme will be executed through indirect action, whereby the Community makes a financial contribution to RTD activities carried out by third parties or by JRC institutes in association with third parties: 1. Shared-cost actions of the following type: (a) RTD projects carried out by undertakings, research centres and universities. Community funding will normally not exceed 50 % of the cost of the project. Those universities and other institutions which do not have analytical budget accountancy will be reimbursed on the basis of 100 % of the additional costs. (b) Thematic network, bringing together research carried out by organizations, universities, research centres and end-users, in a particular field of analysis or reflection, will be used to facilitate the transfer of technology or knowledge and the mobility of researchers and to ensure that greater account is taken of the needs of policy makers. Community funding of networks will normally not exceed ECU 20 000, on average per partner and per year, covering up to 100 % of the additional costs for the coordination of the action. Members of a network could also apply for research projects under normal procedures. 2. Measures appropriate to this specific programme: -thematic studies aimed at rapidly responding to specific questions arising in the course of the programme, - measures to encourage the establishment and standardization of databases on the players and research projects involved, - schemes to provide general tools to research centres, universities and undertakings (thesauruses, directories, etc.). The Community's contribution covers up to 100 % of the costs of the measures. 3. Preparatory, accompanying and support measures, such as: - studies in support of this programme and in preparation for future activities, - support for exchanges of information, conferences, seminars, workshops or other scientific or technical meetings, including intersectoral or multidisciplinary coordination meetings, - use of external expertise, including access to scientific databases, - scientific publications and activities for the dissemination, promotion and exploitation of results, in coordination with the activities carried out under the third action; the factors liable to encourage use of results will be taken into account from the outset and throughout the duration of RTD projects, the partners in which will constitute a key network for diffusion and exploitation of results, - training actions related to research covered by this programme in order to enhance employment skills, - independent evaluation of the management and execution of the programme and of the implementation of the activities. Community funding may cover up to 100 % of the costs of these measures. 4. Concerted actions, consisting of the coordination, notably through 'concertation networks', of RTD projects already funded by public authorities or private bodies. The concerted action option can also be used under the programme as a way of establishing the feasibility and defining the content of shared-cost research activities. Community funding will cover up to 100 % of the costs of the concertation. 5. Participation of international organizations in activities under this programme may be financed, in exceptional cases, on the same basis as that of legal entities established in the Community. Extract from the proposal for a Council Decision for the JRC programme (COM(94) 68 Final - 94/0095 (CNS)) concerning the activities envisaged for the Joint Research Centre (JRC) in the araes covered by the targeted socio-economic research specific programme The European Science and Technology Observatory of the Institute for Prospective Technological Studies of the JRC will provide an information service on progress in science and technology and ensure surveillance of scientific developments and technological innovation. In order to improve communications and to avoid duplication of effort the Observatory will work in close cooperation with Eurostat and establish close links with European organizations and the OECD, but also with ESA, CERN, Eureka, etc. Its activities will be conducted in close cooperation with those foreseen under the heading for the corresponding shared cost action programme. It will act within the ETAN network, whose creation is foreseen in the shared cost actions programme as the focal point within, on one hand, a network consisting of various similar observatories in the Member States, and on the other, university and industrial experts responsible for evaluating the relevance, development and impact of scientific technological breakthroughs. In a Community perspective, it will contribute by gathering information for the regular evaluation of the state of RTD in Europe and comparing it with the situation in other developed countries. The aim of the technological watch system will be to detect new scientific breakthroughs and technological innovation at an early stage and to alert those responsible in the Community to the implications and consequences, notably for technological research and for the industrial world.